Allowable Subject Matter

Applicant’s Amendment filed on 06/16/2021 have been fully considered. Claims 1, 4-5, 7, 10-11, 13, 16-17, 19-21, 22-27 are allowed. 

Reasons for Allowance

Examiner has carefully reviewed the arguments presented in the request for reconsideration dated 06/16/2021. The prior art applied and/or of record, do not alone or in combination teach the claimed invention as recited in claims 1, 7 and 13 and their corresponding dependent claims. The following is an examiner’s statement of reasons for allowance. 
The following limitation as recited in the context of other limitations in claims of 1, 7 and 13 distinguishes the invention over the prior art applied and made of record:  “wherein page names of the plurality of compressed pages include hash values derived from file paths of the content items stored in the plurality of compressed pages; read page names of the plurality of compressed pages of the snapshot of the namespace, wherein the hash values, derived from the file paths of the content items stored in the plurality of compressed pages, are read while the plurality of compressed pages remain compressed”

Examiner reads the claims in light of specification. Paragraph [0438] of applicant’s disclosure is relevant.
The invention as claimed is directed to an improved search technique of locating content item by each of page name including a hash that identifies a file path of content for the benefit of retrieving the content item from the file system without extracting the path information from the compressed page. 

The prior art reference Auchmoody  teaches a method of including hash information in the each page to hold information about the location of the content (See Auchmoody Fig 5B) to identify the physical location however, they are not compressed pages as applicant amended in the claims (e.g., “wherein page names of the plurality of compressed pages include hash values derived from file paths of the content items stored in the plurality of compressed pages” as claimed)

The prior art reference Anzai teaches a method of constructing the local namespaces of snapshots (e.g., “snapshot of the namespace” as claimed) obtained at a certain point in time (See Anzai Par. [0121]. FIG.7 and FIG.8)) however, they are not the snapshots of pages but snapshots of namespace of file system.

The prior art reference Beveridge  teaches a method of compressing pages and holding in memory to save storage spaces. (See Beveridge, Par. [0019]) however, the compressed pages held in memory are not only different from filesystem on a disk storage but also do not contain hash key/value to address location/path (See Beveridge See FIG.4). The pending claims, when considered as a whole, distinguishes over the teachings of Auchmoody and Anzai and Beveridge. Applicants’ remarks on page 12 of the 6/16/2021 request for consideration are therefore found to be persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/CHONGSUH PARK/
Examiner, Art Unit 2154    

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154